DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 9 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically,  determine a plurality of wake-up time according to the beacon interval, the first timing correction value and a third basic correction value, control the transceiver circuit to perform a third number of receptions according to the determined wake-up time, estimate a timing error for each reception in the third phase, and update the third basic correction value according to a trend of the timing errors recently obtained, wherein the processor is further configured to update the wake-up time in the third phase according to the first timing correction value and the third basic correction value. 

	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Patent No. 11/317/349 (published 29 Jul. 2021) [hereinafter Nicols] teaches reducing a period of time referred to as an early receive window (ERW) which is defined as the time delay between the device being capable of receiving the beacon and the device actually beginning to receive the beacon. This is performed by allowing the sleep period to be adjusted to equal a predetermined duration by varying a length of a following sleep period and is done dynamically. However, Nichols does not teach determine a plurality of wake-up time according to the beacon interval, the first timing correction value and a third basic correction value, control the transceiver circuit to perform a third number of receptions according to the determined wake-up time, estimate a timing error for each reception in the third phase, and update the third basic correction value according to a trend of the timing errors recently obtained, wherein the processor is further configured to update the wake-up time in the third phase according to the first timing correction value and the third basic correction value. 
 	b. U.S. Pre-Grant Publ'n. No. 2021/0211979 (published 8 Jul. 2021) [hereinafter Kim] teaches a STA determining a delay time, the time being a difference between a station wake-up time for receiving the first beacon and a receiving time of the first beacon multiple times over a beacon interval. Based upon the determined delay times over the beacon interval, a correction value is determined in order to adjust the wake-up times of the STA in order to reduce the delay between STA wake-up and the actual reception of the beacon. However, Nichols does not teach determine a plurality of wake-up time according to the beacon interval, the first timing correction value and a third basic correction value, control the transceiver circuit to perform a third number of receptions according to the determined wake-up time, estimate a timing error for each reception in the third phase, and update the third basic correction value according to a trend of the timing errors recently obtained, wherein the processor is further configured to update the wake-up time in the third phase according to the first timing correction value and the third basic correction value. 

Additionally, all of the further limitations in 2 – 8 and 10 - 16 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
April 27, 2022Primary Examiner, Art Unit 2471